FILED
                            NOT FOR PUBLICATION                            MAR 21 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JULIO CESAR MORENO-HEREDIA,                      No. 09-72427

              Petitioner,                        Agency No. A079-543-611

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:       FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Julio Cesar Moreno-Heredia, a native and citizen of Peru, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his third

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Moreno-Heredia’s third

motion to reopen as untimely and numerically barred where the motion was filed

nearly five years after the BIA’s final administrative order, see 8 C.F.R. §

1003.2(c)(2), and Moreno Heredia failed to establish changed circumstances in

Peru to qualify for the regulatory exception to the time and numerical bar for filing

motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381

F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether circumstances

have changed sufficiently that a petitioner who previously did not have a legitimate

claim for asylum now has a well-founded fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72427